Citation Nr: 1012522	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for hepatitis C and posttraumatic stress disorder (PTSD).  

In a decision in September 2008, the Board found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for hepatitis C, but that new 
and material evidence had been submitted to reopen the claim 
for service connection for PTSD.  The Board also remanded 
the claim for service connection for PTSD for further 
evidentiary development.  This claim has not yet been 
returned to the Board by the RO for further appellate 
review.  

With respect to the September 2008 Board decision's refusal 
to reopen the claim for service connection for hepatitis C, 
the Veteran filed a timely appeal of this determination with 
the United States Court of Appeals for Veterans Claims 
(Court), and pursuant to a Joint Motion for Remand, the 
Court vacated that part of the appeal in March 2009 for 
compliance with the instructions in the Joint Motion.  The 
parties to the Joint Motion determined that the Board had 
used language in its decision that implied its consideration 
of the new and material evidence standard that applied to 
claims filed prior to August 2001 (the Veteran's claim was 
filed in February 2005), and that its conclusion that 
certain newly asserted evidence was not "probative" as to 
the existence of a nexus between certain risk factors for 
hepatitis C and service amounted to an impermissible 
weighing of the evidence in the context of a new and 
material evidence claim.  

As a result of a previous final denial in February 2004, the 
Board is required to consider whether new and material 
evidence has been submitted to reopen the claims.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after 
a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (reopening after a prior Board 
denial).

In April 2008, the Veteran testified at a Travel Board 
hearing before the undersigned.  The record contains a 
transcript of that hearing.

While the Board has now determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for hepatitis C, it has further determined that 
additional development must now be undertaken with respect 
to this claim.  The issue of entitlement to service 
connection for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A claim for service connection for hepatitis C was denied 
in a February 2004 rating decision which was not appealed.  

2.  The evidence submitted since the February 2004 rating 
decision pertinent to the claim for service connection for 
hepatitis C was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied service 
connection for hepatitis C is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2009).

2.  New and material evidence has been submitted since the 
February 2004 rating decision pertinent to the claim for 
service connection for hepatitis C, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record with respect to this claim reflects that the 
February 2004 rating decision denied service connection for 
hepatitis C, and that the Veteran did not file a timely 
notice of appeal as to that decision.  Accordingly, it 
became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As such, his claim for service connection for hepatitis C 
may only be reopened if new and material evidence is 
submitted.

With respect to the claim for service connection for 
hepatitis C, since the February 2004 rating decision denied 
the claim for service connection for hepatitis C on the 
basis that the evidence was against a finding the veteran's 
hepatitis C was related to active service, the Board finds 
that new and material evidence would have to consist of 
medical evidence that demonstrates a link between the 
veteran's hepatitis C and service.  

In this regard, additional evidence received since the 
February 2004 rating decision consists of additional VA 
treatment records dated after service, and testimony 
obtained from the Veteran in April 2008.  Most importantly, 
the Veteran now asserts that he was exposed to two risk 
factors during service, one based on his responsibilities in 
Vietnam, which included cleaning blood from helicopters used 
in the evacuation of wounded soldiers, and a second, based 
on inoculations received by the Veteran during service with 
an injector device.  Although the Veteran is not competent 
to relate his hepatitis C to either of these risk factors, 
his statements are found to otherwise verify events during 
service that may be linked to his hepatitis C via further 
development.  The credibility of this evidence is also 
presumed for the purpose of reopening.  Justus v. Principi, 
3 Vet. App. 510 (1992).  

In this case, the statements of the Veteran in the context 
of the record, which does not contain evidence disputing his 
claimed exposure to these risk factors, are therefore found 
to relate to an unestablished fact necessary to substantiate 
the claim - whether the use of inoculation injection devices 
and/or the cleaning of blood from helicopters used in the 
evacuation of wounded soldiers are related to his subsequent 
development of hepatitis C - and was not considered by the 
RO in its September 2003 decision.  

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, is neither 
cumulative nor redundant, and raises a reasonable 
opportunity of substantiating the claim.  Therefore, the 
Board concludes that the claim for service connection for 
hepatitis C is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for hepatitis C is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for hepatitis C, the Board finds that this claim 
now requires further development.  The Board initially notes 
that the record contains a diagnosis of this disability, and 
that risk factors for hepatitis C include intravenous drug 
use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA Letter 211B (98-110), November 30, 1998.  
In addition, as was indicated above, the Veteran maintains 
that he was exposed to the blood of other soldiers during 
the process of cleaning helicopters used in the evacuation 
of wounded soldiers, and receiving inoculations with the use 
of an injector device, and there is nothing in the record 
that contradicts the Veteran's assertions.  Thus, the Board 
finds that the Veteran should be afforded an appropriate 
examination as to this claim, making sure that the VA 
examiner is requested to state whether it is at least as 
likely as not that the Veteran's hepatitis C is related to 
any of the risk factors the Veteran was exposed to during 
service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his 
hepatitis C.  The claims file should be 
made available to the VA examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, to include enzyme 
immunoassay (EIA) and recombinant 
immuoblot assay (RIBA-2) testing, and 
all findings should be reported in 
detail.  

If hepatitis C is found to be present, 
the examiner should thoroughly review 
the Veteran's history of risk factors 
associated with hepatitis C (prior to, 
during, and after service), such as 
cleaning blood from helicopters used in 
the evacuation of wounded soldiers and 
the Veteran's receipt of inoculations 
during service with an injector device, 
and render an opinion as to whether it 
is at least as likely as not (50 
percent probability or greater) that he 
contracted hepatitis C during service.  

The examiner should provide a complete 
rationale with respect to his or her 
opinion.  

2.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been 
accomplished, and should return the 
case to the examiner if all questions 
posed are not answered.  

3.  Finally, readjudicate the issue on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the Veteran an appropriate amount 
of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


